(2012); see May v. Anderson,     121 Nev. 668, 672, 119 P.3d 1254, 1257
                (2005). The record on appeal shows that appellant agreed on the record to
                settle her case for a specific amount, agreed to all the essential terms of
                the settlement, and indicated several times that she agreed to the
                settlement and understood that the settlement was permanent and
                binding. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'




                                                             Saitta



                cc:   Hon. Connie J. Steinheimer, District Judge
                      Janelle Dietrich
                      Van Walraven & Harris
                      Washoe District Court Clerk




                       'In light of this order, we need not address appellant's argument
                that this court should also reverse the district court's order granting her
                former counsel's attorney fees lien if this court were to reverse the district
                court's order enforcing the settlement.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A